DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lecce et al. (U.S. Patent 10,784,858, hereafter Lecce).
Claim 1:  Lecce teaches a bus transceiver circuit (Figure 4), comprising: 
a current source device (current source coupled to the current mirror connected to 105); 
a current mirror (current mirror connected to 105) coupled directly to the current source device and coupled directly to ground (ground of Figure 4); 
a p-type metal-oxide semiconductor (PMOS) transistor (22; column 6 lines 53-54) having a gate, source and drain (shown in Figure 4); 
an n-type metal-oxide semiconductor (NMOS) transistor (105) having a gate, source and drain (shown in Figure 4), the drain of the NMOS transistor directly coupled to the gate of the PMOS transistor (at 100B), and the source of the NMOS transistor directly coupled to the current mirror (current mirror connected to 105); and 
a resistor (resistors in 106) coupled between the source of the PMOS transistor (at Vs) and the drain of the NMOS transistor (at 100B between Vs and drain of 105).

Claim 3:  Lecce further teaches that the drain of the PMOS transistor (22) is adapted to be coupled to a bus (CANH; column 2 lines 22-24).  

Claim 4:  Lecce further teaches that the gate of the NMOS transistor (105) is adapted to receive a transmit signal (Igatebias_disable via 103A and R’ connected to the gate of 105; column 9 lines 5-14).  

Claim 6:  Lecce further teaches that, while in a recessive state (Igatebias_disable is high; column 9 lines 5-14), the PMOS transistor is configured to be off (column 9 lines 63-67 and 63-65 where REC is high-impedance).  

Claim 17:  Lecce teaches a bus transceiver circuit (Figure 4), comprising: 
a current source device (current source coupled to the current mirror coupled to 105); 
a current mirror coupled to the current source device (current mirror coupled to 105) and coupled directly to ground (ground of Figure 4); 
a p-type metal-oxide semiconductor transistor (22; column 6 lines 53-54) having a gate, source and drain (shown in Figure 4); 
an n-type metal-oxide semiconductor (NMOS) transistor (105) having a gate, source and drain (shown in Figure 4), the drain of the NMOS transistor directly coupled to the gate of the PMOS transistor (100B), and the source of the NMOS transistor directly coupled to the current mirror (current mirror connected to 105);
a resistor (resistors in 106) coupled between the source of the PMOS transistor (Vs) and the drain of the NMOS transistor (100B); and 
a voltage clamp device (transistors in 106) coupled between the source of the PMOS transistor (Vs) and the drain of the NMOS transistor (100B); 
wherein the drain of the PMOS transistor is adapted to be coupled to a bus (CANH; column 2 lines 22-24); 
wherein the gate of the NMOS transistor is adapted to receive a transmit signal (Igatebias_disable via 103A and R’ to the gate of 105; column 9 lines 5-14); and 
wherein, while in a recessive state (Igatebias_disable is high; column 9 lines 5-14), the PMOS transistor is configured to be off (column 9 lines 63-67 and 63-65 where REC is high-impedance). 
 
Claim 20:  Lecce further teaches that the bus is a controller area network (CAN) bus (column 2 lines 22-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecce in view of Lee (U.S. Patent Application Publication 2016/0204770, hereafter Lee).
Claim 2:  Lecce teaches the limitations of claim 1 above. Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the drain of the NMOS transistor (between source and drain of PSW corresponding to between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).  

Claim 5:  Lecce teaches the limitations of claim 1 above. Lecce further teaches a first diode (12; Figure 3, column 5 lines 53-56 and column 6 lines 51-56) coupled between source of the PMOS transistor (source of 22) and a supply voltage node (VDD_CAN; Figure 3). 
	Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the drain of the NMOS transistor (between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).

Claim 9:  Lecce teaches a bus transceiver circuit (Figure 4), comprising: 
a current mirror (current mirror coupled to 105) coupled directly to ground (ground of Figure 4); 
a p-type metal-oxide semiconductor (PMOS) transistor (22; column 6 lines 53-54) having a gate, source and drain (shown in Figure 4); 
an n-type metal-oxide semiconductor (NMOS) transistor (105) having a gate, source and drain (shown in Figure 4), the drain of the NMOS transistor directly coupled to the gate of the PMOS transistor (at 100B), and the source of the NMOS transistor directly coupled to the current mirror (current mirror connected to 105); and 
a resistor (resistor in 106) coupled between the source of the PMOS transistor and the drain of the NMOS transistor (100B).
Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the drain of the NMOS transistor (between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).

Claim 10:  The combined circuit further teaches a current source device (current source connected to the input of the current mirror connected to 105; Figure 4 of Lecce) coupled to the current mirror (current mirror connected to 105).  

Claim 11:  The combined circuit further teaches that the current source device is configured to generate a current in a range of 0.1 mA to 4 mA (column 7 lines 45-52 of Lecce).  

Claim 12:  The combined circuit further teaches that the drain of the PMOS transistor is adapted to be coupled to a bus (CANH; Figure 4 and column 2 lines 22-24 of Lecce).  

Claim 13:  The combined circuit further teaches that the gate of the NMOS transistor is adapted to receive a transmit signal (Igatebias_disable via 103A and R’ to the gate of 105; column 9 lines 5-14 of Lecce).  

Claim 14:  The combined circuit further teaches a first diode (12; Figure 3, column 5 lines 53-56 and column 6 lines 51-56 of Lecce) coupled between the source of the PMOS transistor (22) and a supply voltage node (VDD_CAN; Figure 3).  

Claim 15:  The combined circuit further teaches that, while in a recessive state (Igatebias_disable is high; column 9 lines 5-14 of Lecce), the PMOS transistor is configured to be off (column 9 lines 63-67 and 63-65 of Lecce where REC is high-impedance).  

Claim 18:  Lecce teaches the limitations of claim 17 above. Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the drain of the NMOS transistor (between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecce.
Claim 8:  Lecce teaches the limitations of claim 1 above. Lecce does not specifically teach that the current source device is configured to provide a current to the current mirror in the range of 0.1 mA to 4 mA. However, the selection of a current of 0.1 mA to 4 mA for the current source would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a current of 0.1 mA to 4 mA when employing the current source of Lecce to maximize the overall performance of the circuit.  Furthermore, such a provision of selecting a specific current involves only routine design expedient.    

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecce in view of Litty et al. (U.S. Patent Application Publication 2015/0116029, hereafter Litty).
Claim 19:  Lecce teaches the limitations of claim 17 above. Lecce does not specifically teach that the PMOS and NMOS transistors comprise drain-extended transistors. Litty teaches using drain-extended transistors ([0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drain-extended transistors as the PMOS and NMOS transistors in Lecce to provide a higher breakdown voltage ([0006] of Litty).

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons stated in the Non-Final Rejection dated June 23, 2022.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered.
Applicant asserts that Lecce does not teach a resistor coupled between the source of a PMOS transistor and the drain of an NMOS transistor. Examiner respectfully disagrees. Lecce teaches a resistor (resistors in 106) coupled between the source of the PMOS transistor (at Vs) and the drain of the NMOS transistor (at 100B between Vs and drain of 105), since the drain of the NMOS transistor is directly coupled to the gate of the PMOS transistor (at 100B).
Applicant asserts that Lecce does not teach a current mirror coupled directly to the current source device. Examiner notes that Lecce teaches a current source device (current source coupled to the current mirror connected to 105); and a current mirror (current mirror connected to 105) coupled directly to the current source device and coupled directly to ground (ground of Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849